Matter of Sylvie A. S. (Cynthia F. W.) (2022 NY Slip Op 05534)





Matter of Sylvie A. S. (Cynthia F. W.)


2022 NY Slip Op 05534


Decided on October 5, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ANGELA G. IANNACCI, J.P.
LINDA CHRISTOPHER
PAUL WOOTEN
DEBORAH A. DOWLING, JJ.


2021-08373
 (Docket No. N-14399-18)

[*1]In the Matter of Sylvie A. S. (Anonymous). Administration for Children's Services, respondent;
andCynthia F. W. (Anonymous), appellant.


Peter Wilner, Jamaica, NY, for appellant, and appellant pro se.
Sylvia O. Hinds-Radix, Corporation Counsel, New York, NY (Jamison Davies and Jonathan Popolow of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Kings County (Alan Beckoff, J.), dated November 9, 2021. The order denied the mother's motion to vacate an order of fact-finding and disposition of the same court dated October 16, 2020, which, upon her failure to appear at fact-finding and dispositional hearings, inter alia, found that she neglected the subject child and awarded custody of the subject child to the father. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the order dated November 9, 2021, is affirmed, without costs or disbursements.
We are satisfied with the sufficiency of the brief filed by assigned counsel pursuant to Anders v California (386 US 738), and we have also reviewed the appellant's pro se supplemental brief. Upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252).
IANNACCI, J.P., CHRISTOPHER, WOOTEN and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court